Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 October 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha
                     
                     Washington Oct. 22. 05
                  
                  I have been from home now three weeks without having heard from you or of you through any channel. this being our stage postday I had hoped for a line from some of the family. knowing the uncertain state of your health this long silence makes me uneasy. I hope I shall soon be relieved by a letter. your rooms will be in readiness for you here by the beginning of the month. mrs Madison still continues in the neighborhood of Philadelphia. the affected part healed, but too tender for her to quit her surgeon for some time yet. indeed I consider it as a case of indefinite length. we have had a good deal of sickness & death in this place since I came. very little before. I presume the hard frost of yesterday will correct our atmosphere. the almost certainty of a continental war in Europe gives us time to bring Spain to reason, peaceably, & considerably relieves our prospects. kiss all the young ones for me. my affections to mr Randolph & warmest love to you.
                  
                     Th: Jefferson
                     
                  
               